UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1339



AMIGO SMOKELESS COAL COMPANY,

                                                          Petitioner,

          versus


HERSCHEL H. JENKS; BENEFITS REVIEW BOARD;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS,

                                                         Respondents.


On Petition for Review of an Order of the Benefits Review Board.
(05-0529-BLA)


Submitted:   September 26, 2007           Decided:   October 12, 2007


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas A. Smoot, Kathy L. Snyder, JACKSON KELLY PLLC, Morgantown,
West Virginia, for Petitioner. Frederick K. Muth, HENSLEY, MUTH,
GARTON & HAYES, Bluefield, West Virginia; Jonathan L. Snare, Acting
Solicitor of Labor, Patricia M. Nece, Jeffrey S. Goldberg, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Amigo Smokeless Coal Company seeks review of the Benefits

Review Board’s decision and order affirming the administrative law

judge’s award of black lung benefits on a claim filed by Herschel

Jenks pursuant to 30 U.S.C. §§ 901-945 (2000).         Our review of the

record   discloses   that   the   Board’s   decision    is   based   upon

substantial evidence and is without reversible error. Accordingly,

we affirm for the reasons stated by the Board.          Amigo Smokeless

Coal Co. v. Jenks, No. 05-0529-BLA (B.R.B. Jan. 31, 2006).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -